DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 claims, “constructing a VNF package”, “generating a VNF package archive”, “validating the VNF package”, “onboarding one or more traditional VNF package components”, “onboarding one or more VNFV components”, and “enabling the VNFD”.  These limitations of constructing, generating, validating, onboarding, onboarding, and enabling under their broadest reasonable interpretation, cover performance of the limitation in the mind with the usage of a generic computing apparatus.  If a claim, under its broadest reasonable interpretation, cover performance of the limitation in the mind but the recitation of generic computer components, then it falls within “Mental Processes” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea.
	None of the additional elements integrate the judicial exception into a practical application.  The step of “receiving the VNF package”, is nothing more than a generic post-solution activity.  The additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as discussed above with respect to a practical application.  Therefore, the claim is not patent eligible. 
	Claims 2-7, do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.
	Claims 8-7, contain similar limitations to claims 1-7.  Therefore claims 8-7 are rejected for the same reasons as claims 1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (US 2017/0006083 A1) further in view of Aftab et al. (US 20170289060 A1).

	As per claim 1, McDonnell teaches the invention as claimed including, “A method, comprising: constructing a VNF package that includes one or more VDUs composed of one or more VNFCDs;”
	McDonnell teaches, the creation and management of a VNF package (e.g the VNFD, software images, manifest files, etc.) (0032).  Also see 0021-28 and figure 1.
“generating a VNF package archive; “
McDonnell teaches a VPAR file that is an archive file for organizing a complete VNF package that enables the package and its contents to be on-boarded and/or registered to a VNF catalog as well as some constituent parts being processed by different systems (0020).  Also see figure 1. 
“receiving the VNF package archive containing the VNF package at an NFV MANO module;”
A VPAR files is submitted to and received by a VNF package management system included within a NFVO in a NFVO MANO system (0038). Also figures 2-3. 
 “validating the VNF package archive;”
The NFVO processes the signature and/or certificates contained in the VPAR files.  Additionally the NFVO may conduct other security checks and measures, such as crosschecking/comparing digests or other stored files against a digest of trusted manifest file.  A VPAR file certificate is deemed to be valid (0039).  Also see 0031 and 0034-0035.
“onboarding one or more traditional VNF package components including a file of a VNFD and at least one software artifact; 
onboarding one or more VNFC components associated with the one or more VDUs in the VNF package; and”
The VNFD file is on-boarded to the VNF catalog (0040).  Additional VNF package components are located.  The NFVO loads the virtual machine images, policies, and/or scripts relates to the given VNFD file (0041).   Also see 0013.  The VPAR file includes a VNFD modules, a virtual image module, a manifest module, a policies modules and a scripts module and/or a licenses module (0021).  The VPAR file includes at least one virtual image module (VDU) that may be configured to indicate what software images (e.g., VNF image files) (software artifacts)  need to be uploaded (onboarded) to a image repository in the VNF MANO system (0023).  The VNF catalog includes a repository of all of the on-boarded (e.g imported) VNF packages and functions as support for the creation and management of the VNF package (e.g VNFD, software images, manifest files, etc.) (0032).
“enabling the VNFD in a VNF Catalog.”  
The VNFD file is enabled in the network service catalog (0043). Also see 0032.
However McDonnel does not explicitly appear to disclose “generating a VNF package archive”
Aftab et al. teaches a cloud service archive file such as a CSAR file is initially generated at operation 510.  The service archive file describes topology and network requirements of the virtualized service (0111).  Artifacts are packaged together in an archive file called a cloud service archive (CSAR) file (0045).  Also see 0060.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify McDonnell with Aftab et al. because both teach the creation and deployment of virtualized services.  McDonnell teaches, the creation and management of a VNF package (0032).  McDonnell also teaches a VPAR file that is an archive file for organizing a complete VNF package that enables the package and its contents to be on-boarded and/or registered to a VNF catalog as well as some constituent parts being processed by different systems (0020).  However, McDonnell does not explicitly appear to teach the generation of the package archive.  This is taught by Aftab.  Archiving/compressing the package will allow one to deploy the files to other systems and would have been obvious to try. 
As per claim 2, Aftab et al. further teaches, “The method of claim 1, wherein the VNF package archive is in a Cloud Service Archive (CSAR) format.”
Aftab et al. teaches a cloud service archive file such as a CSAR file is initially generated at operation 510.  The service archive file describes topology and network requirements of the virtualized service (0111).  Artifacts are packaged together in an archive file called a cloud service archive (CSAR) file (0045).  Also see 0060.
  
As per claim 3, McDonnell further teaches, “The method of claim 1, wherein the VNF package includes one or more VNFC lifecycle management scripts.”  
The VPAR file may include at least one script module that is configured to function as a directory that contains a plurality of VNF lifecycle workflow scripts and configuration scripts (0024).

As per claim 4, McDonnell further teaches, “The method of claim 1, wherein the VNF package includes one or more VNFC software loads.”
The VPAR includes a module to store software images (software loads) (0028).
  
As per claim 5,  McDonnell further teaches, “The method of claim 1, wherein the VNF Package is validated by at least one of a signing certificate, a trusted manifest, and a checksum. “
 The NFVO processes the signature and/or certificates contained in the VPAR files.  Additionally the NFVO may conduct other security checks and measures, such as crosschecking/comparing digests or other stored files against a digest of trusted manifest file.  A VPAR fil’s certificate is deemed to be valid (0039).  Also see 0031 and 0034-0035.

As per claim 6, McDonnell further teaches, “The method of claim 1, wherein the traditional VNF package components are stored in the VNF Catalog.”
  The VNFD file is enabled in the network service catalog (0043). The method further includes uploading the VNFD file from the VNFD directory to a VNF catalog in the NFV system (0004).  Also see 0032 and figure 2.

As per claim 7, McDonnell further teaches, “The method of claim 1, wherein the one or more VNFC components are a reference to an artifact stored in an external database.”
The VNF catalog may include a repository of all of the on-boarded (e.g., imported) VNF packages and functions as support for the creation and management of the VNF package.  Both the NFVO and VNFM can query VNF catalog for retrieving a VNFD to support different operations and the NFVO may also store references correspond to VNF image files in the VNF catalog (0032).  If the manifest directory/module points to an external reference, then that location is queried and/or accessed in order to access and acquire the VNF image file (0041).  Also see figure 2.

As per claim 8-20, claims 8-20 contain similar limitations to claims 1-7.  Therefore claims 8-20 are rejected for the same reasons as claims 1-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalpatapu et al. (US 2021/0075701 A1), teaches, Onboarding a virtual network function (VNF) package. The VNF package is received and its contents are uploaded to a orchestrating manager for validating and verifying the VNF package. Once validate the VNF package is ready for onboarding and instantiating the network services requested by a customer (abstract).  The VNF package includes all details and description of the VNF.  It contains a metadata file, VNF life cycle management, configuration files, monitoring files, policy management and similar artifacts as required by the VNF.  The package also contains scripts for execution and VNF images (0019).
Li (US 2021/0289435 A1), teaches obtaining a VNF package deploying the VNF (abstract).
Cava (US 2021/0200599 A1), teaches a catalog virtual function comprises a repository of on-boarded virtual network function packages (0061).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199 

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199